— Appeal by defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered January 21, 1982, and amended February 2, 1982, convicting him of robbery in the first degree (two counts) and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence.
Judgment, as amended, affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631.) Gibbons, J. P., Weinstein, Brown and Eiber, JJ., concur.